Citation Nr: 0840828	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.  

2.  Entitlement to service connection for arthritis of the 
shoulders.  

3.  Entitlement to service connection for arthritis of the 
knees.  

4.  Entitlement to service connection for arthritis of the 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
June 1981 and from January 1986 to September 1994.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for arthritis of the 
hands, shoulders, knees and feet as a result of physical 
training during time served in the Marine Corps and active 
Guard Reserve.  Here, he has provided some evidence of either 
a current diagnosis of each of these conditions or of an 
incident in service which requires further explanation or 
development. 

Available service treatment records (STRs) for his period of 
active duty are completely negative for complaints, 
diagnoses, or treatment of arthritis of the hands, shoulders, 
knees or feet.  However, these records do reveal a report of 
bilateral foot pain in January 1969.  The Board notes that 
the examiner apparently transposed this date and that the 
complaints were actually made in January 1970, rather than 
January 1969, which would have predated his enlistment by 
several months.  At a July 1982, enlistment examination for 
the National Guard the veteran reported a longstanding 
history of periodic leg cramps since 1972.  In September 
1987, he was treated for an episode of right side neck and 
shoulder pain, attributed to cervical strain.  In June 1992, 
the veteran was treated for crush injury to the left middle 
finger.  He did not otherwise indicate any specific injuries 
during service, and none are documented.  At retirement in 
1994, the veteran noted a history of bilateral knee pain 
after exercise since enlistment.  The examining physician 
noted the history of complaints, but considered the symptoms 
nondisabling.  

The post-service medical evidence is essentially devoid of 
discussion of the claimed disabilities and fails to provide 
an opinion as to whether arthritis is present in any joint 
and, if so, its etiology.  As such, a VA examination is 
needed to determine whether the veteran has the claimed 
disabling disabilities and, if so, whether they are related 
to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also during his 2008 hearing the veteran reported that he 
received X-rays of the knees and left ankle from the VA 
Medical Center in Boise.  There is no evidence that an 
attempt to obtain these reports was made.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These reports must 
be obtained, as they may contain medical findings and other 
conclusions that might be determinative in the disposition of 
the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
These records should include (but are not 
limited to) the X-ray reports from the VA 
Medical Center in Boise.  Document any 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that he 
obtain and submit it.

2.  The veteran should also undergo an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current arthritis of the hands, 
shoulders, knees and feet.  The claims 
folder must be made available to the 
examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.  If no disability is present, 
the examiner should state so.  For any 
disability present, the examiner should 
comment on the following:

a.  The examiner should discuss the 
nature and extent of any arthritis 
involving the hands, shoulders, 
knees and feet and then set forth 
the medical probability that any 
disability is traceable to any 
incidents, symptoms, or treatment 
the veteran experienced or 
manifested during service.  
Specifically, the examiner should 
address the veteran's complaints 
during service as the possible onset 
of any current arthritis.

b.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of arthritis 
of the hands, shoulders, knees and 
feet developed while the veteran was 
in service or within one year 
following his retirement from 
service in 1994.  If the veteran's 
current arthritis of the hands, 
shoulders, knees and feet cannot be 
regarded as having been incurred 
while the veteran was in service, 
the examiner should specifically 
indicate so.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


